Citation Nr: 1126800	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a radiogenic disease of the colon, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for multiple myeloma, prostate cancer, and a radiogenic disease of the colon, all claimed as due to exposure to ionizing radiation.  (The Board notes that although the Veteran had initially requested a hearing before the Board in his substantive appeal that was filed in July 2010, his representative subsequently withdrew the request for a Board or an RO hearing in August 2010.)  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The file includes correspondence received by VA in March 2008, indicating that the Veteran is also claiming entitlement to service connection for malignant melanoma.  As this issue has not been adjudicated, it is referred to the RO for appropriate action.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issues of entitlement to service connection for prostate cancer and a radiogenic disease of the colon (claimed as due to exposure to ionizing radiation) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The appellant and his representative will be notified by VA if any further action is required on their part.



FINDINGS OF FACT

The objective evidence does not demonstrate that the Veteran has a clinical diagnosis of multiple myeloma during service, at the present time, or at any time during the period in which the current claim was pending.


CONCLUSION OF LAW

The essential elements for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for multiple myeloma, claimed as due to exposure to ionizing radiation.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect only to the claim for service connection for multiple myeloma on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for multiple myeloma decided herein stems from the Veteran's application for VA compensation for this specific disease, which was filed in January 2008.  A VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in February 2008, which adequately addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was adjudicated in the first instance in the May 2008 rating decision currently on appeal.  Thus, the notice requirements have been met and there is also no defect with respect to the timing of notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service treatment records and relevant post-service private and VA medical records for the period spanning 1988 - 2008 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file with respect to the specific claim of entitlement to service connection for multiple myeloma.  In this regard, as will be further discussed below, the facts of the case indicate that the Veteran has apparently confused the clinical diagnosis of myeloma (a form of plasma cell and bone marrow cancer for which he has no past or present diagnosis) with melanoma (a form of skin cancer for which the medical record amply demonstrates a history of treatment).  The facts clearly demonstrate that the Veteran does not have, nor has he ever had a clinical diagnosis of the claimed disease of multiple myeloma.  Thusly, notwithstanding his report of receiving Social Security Administration (SSA) disability benefits since November 1999, the Board finds that these heretofore unobtained SSA records would not establish the existence of a myeloma diagnosis.  Therefore, the Board is satisfied that the evidence with respect to only this issue is sufficiently developed for appellate adjudication and that no further development is necessary as any such development would either produce no records or records irrelevant to the matter decided herein.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the multiple myeloma claim up to the time when the case was received by the Board in August 2010.  

The Board notes that the Veteran was not provided with a VA examination addressing the claim for service connection for multiple myeloma.  However, the Board finds that no examination in this regard is warranted and that this matter may be duly adjudicated without prejudice to the Veteran.  While acknowledging that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination with respect to the issue of entitlement to service connection for multiple myeloma is not needed in this case.  The service treatment records do not show treatment for, or diagnoses of, myeloma.  Post-service medical records also do not show onset of myeloma as a cancer within the first year immediately following his discharge from active duty in June 1965, or a diagnosis of myeloma anytime thereafter.  The only evidence indicating that the Veteran has multiple myeloma is his own lay statements in which he essentially self-diagnoses himself with this disease without any objective clinical corroboration.  Accordingly, the evidence is insufficient to establish a current diagnosis of the claimed disabling disease.  As such, it is presently insufficient to trigger VA's duty to provide an examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  The Veteran, as a layperson possessed of no formal medical training, is not competent to make his own diagnosis of multiple myeloma, much less proffer a probative opinion linking such disease to service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, as the facts of the case do not meet the test established by the Court in McLendon, the Board finds that a remand to provide the Veteran with a nexus examination regarding the claim for service connection for multiple myeloma is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim for VA compensation for multiple myeloma.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  The multiple myeloma for which the Veteran claims entitlement to VA compensation is defined as a cancer of the plasma cells in the bone marrow.  (See Dorlands Illustrated Medical Dictionary, 30th Edition, p. 1210 (2003).)  Thusly, the aforementioned rule does not mean that any manifestation of abnormal laboratory bloodwork in service will permit service connection for multiple myeloma, shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran states in his contentions that he was treated in 1988 for myeloma, which was surgically removed from the right side of his back, right armpit, right shoulder, right neck, and right ear.  However, a review of the private medical evidence associated with the claims file shows that in August 1988, the Veteran underwent surgical removal of cancerous nodules from his right neck and shoulder associated with malignant melanoma, which is a form of skin cancer.  Contemporaneous and current VA medical records associated with the claims file indicate melanoma to be a historical and recurrent medical problem afflicting the Veteran.  However, the clinical evidence simply does not show any diagnosis of multiple myeloma or other bone marrow disease in service, nor indicates any manifestation of it during service through abnormal laboratory findings in his blood tests.  His post-service medical records are also completely devoid of any diagnosis of multiple myeloma, or even mention of this disease by way of clinical history.  

Upon review of the claims file and the Veteran's statements, it is evident to the Board that he has confused the clinical term myeloma with melanoma, and has filed a specific claim only for the former disease.  Although his error is apparent, as the current issue on appeal has been developed and characterized only as a claim for service connection for myeloma, the Board is procedurally bound to address and adjudicate only this specific matter and cannot presently address any pending claim for VA compensation for melanoma without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Succinctly stated, the Veteran did not have a diagnosis of his claimed multiple myeloma during active duty, did not have multiple myeloma as a cancerous disease process clinically manifest to a compensable degree during the one-year presumptive period immediately following his discharge from active duty in June 1965, and does not have a valid clinical diagnosis of this claimed disease, either presently or at any time during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no medical evidence establishing the existence of the claimed disabling disease, the Veteran has not met this crucial element for service connection and his claim therefore fails.  In the absence of a current diagnosis of multiple myeloma, the Board also cannot find any basis to allow the Veteran's claim as due to exposure to ionizing radiation.   

The Veteran's own assertion that he has a current diagnosis of myeloma is insufficient to meet this critical element for a service connection claim, as he is a medical layperson lacking the requisite medical training to make clinical diagnoses and render probative opinions regarding matters of medical diagnosis and etiology.  His unsubstantiated assertions in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for multiple myeloma.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    

ORDER

Service connection for multiple myeloma is denied.


REMAND

Entitlement to service connection for prostate cancer and a radiogenic disease of the colon, claimed as due to exposure to ionizing radiation.

The Veteran claims that he has prostate cancer and a radiogenic disease of his colon that were caused by his alleged in-service exposure to ionizing radiation emanating from tactical nuclear warheads that were stored in a weapons depot he was assigned to guard while serving as a U.S. Army military policeman attached to the 164th Military Police Company and stationed in the city of Miesau, Federal Republic of Germany, from December 1963 to June 1965.  (The Veteran's DA 20 service personnel records establish his assignment as a military policeman in this unit, posted in what was then called West Germany for the aforementioned time period.  The Board's own online research indicates that the 164th Military Police Company was attached at the time to the U.S. Army's 59th Ordnance Brigade in Miesau, West Germany, and that the 59th Ordnance Brigade was tasked with storage and maintenance of European/NATO-based tactical nuclear weapons.)  The Veteran denies having had any other exposure to ionizing radiation in his lifetime, including for medical treatment of his cancer.

The clinical evidence of record establishes that the Veteran has a diagnosis of prostate cancer, for which he currently receives non-radiation treatment via implantation of medicated seeds directly into his prostate that are re-applied every three months.  The medical evidence also establishes that he has a history of colon polyps, which have been excised and revealed to be hyperplastic adenomas on biopsy.  Of note is a VA medical report dated in December 2006, in which the Veteran's treating physician administered a colonoscopy and presented a diagnosis of colorectal cancer and rule out radiation-induced proctitis.  A December 2006 biopsy report of an excised cecal polyp removed from his colon also presented an operative finding of radiation colitis.    

The Veteran's claims file indicates that attempts have been undertaken by VA to develop his claim, pursuant to established procedural protocols for adjudicating VA compensation claims based on in-service exposure to ionizing radiation.  The Board notes that the following development has been undertaken thus far:

1.)  VA has contacted the Director of the Proponency Office for Preventable Medicine - San Antonio, Ft. Sam Houston, Texas, requesting that the Director provide VA with a copy of the Veteran's DD Form 1141 Record of Occupational Exposure to Ionizing Radiation, or equivalent record of occupational radiation exposure.  This office forwarded VA's request to the Army Dosimetry Center of the Department of The Army (which had already received a separate and similar request from VA); in turn, the Army Dosimetry Center submitted the response described below: 

2.)  VA has contacted the Army Dosimetry Center of the Department of The Army, requesting that it provide a copy of the Veteran's DD Form 1141 Record of Occupational Exposure to Ionizing Radiation.  The service department responded that no such record existed that applied to the Veteran.  (The Board's review of the Veteran's DA 20 service personnel records associated with his claims file also did not produce a DD 1141 Form.)

3.)  VA has contacted the Defense Threat Reduction Agency (DTRA), requesting that it provide a radiation dose estimate for the Veteran, based on his record of service with the 164th Military Police Company and stationed in the city of Miesau, Federal Republic of Germany, from December 1963 to June 1965.  The DTRA responded that its scope of review was limited by regulation to only providing such information for veterans who participated in the initial post-war occupation of Hiroshima and Nagasaki and/or the atmospheric nuclear tests conducted by the U.S. military and Department of Energy from 1945 - 1962, and was not responsible for claimants such as the current appellant, whose alleged in-service radiation exposure was outside of the aforementioned parameters.   

Notwithstanding the aforementioned actions, the present state of evidentiary development is insufficient to meet the procedural requirements prescribed by the regulations.  Specifically, 38 C.F.R. § 3.311(a)(2)(iii) (2010) requires that the case be referred to the Under Secretary for Health for a radiation dose estimate predicated on the particulars of the Veteran's military service as a military policeman attached to the 164th Military Police Company and his claimed exposure to ambient ionizing radiation from tactical nuclear warheads stored in a U.S. Army/NATO holding facility in Miesau, Federal Republic of Germany, that he was tasked to guard during the period from December 1963 to June 1965.

After the above-mentioned radiation dose estimate has been obtained, the Veteran should be provided with a VA examination by an appropriate medical specialist, who should review the Veteran's pertinent clinical history, examine the Veteran, and provide diagnoses regarding his prostate cancer and either confirming or ruling out the presence of any radiogenic disease of his colon.  The examiner should then present an opinion, supported by adequate discussion of the record and a detailed clinical rationale, as to the likelihood that the Veteran's prostate cancer and any radiogenic disease of the colon was due to, or otherwise consistent with, in-service exposure to radiation in 1963 - 1965, at the dose estimate assessed by the Under Secretary of Health.

As the case is being remanded for additional evidentiary development, VA should take this opportunity to ensure that the pertinent evidence is developed as completely as possible.  Towards this end, all current private and VA medical records pertaining to the Veteran's colon treatment and treatment for prostate cancer not presently associated with his claims file should be obtained for inclusion in the evidence.  Furthermore, as the Veteran has reported in correspondence dated in March 2008 that he has been receiving SSA disability benefits since November 1999, the case should be remanded so that the records reviewed by SSA may be obtained for inclusion in the evidence, as they may be of relevance to the present appeal for service connection for prostate cancer and a radiogenic disease of the colon.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, in view of the foregoing discussion, the case as it pertains to the issues of entitlement to service connection for prostate cancer and a radiogenic disease of his colon (claimed as due to in-service ionizing radiation exposure) is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's claims file should be forwarded to the Under Secretary of Health, who should review the pertinent record and provide a radiation dose estimate to the best extent feasible, based on available methodologies.  

(a.)  The radiation dose estimate should be based on the U.S. Army and NATO's standard operating procedures and protocols for handling and storing nuclear weapons that were practiced for forces in West Germany during the period from December 1963 - June 1965.

(b.)  The radiation dose estimate should be based on the technical specifications and safety parameters (e.g., ambient ionizing radiation leakage) of tactical nuclear warheads known to be deployed in West Germany and in use by U.S. and NATO forces during the period of the Veteran's service in West Germany from December 1963 - June 1965.

(c.)  The radiation dose estimate should be predicated on the factual assumption that the Veteran, serving in his capacity as a military police guard, was posted in close proximity to the tactical nuclear warheads described above, and that he was not wearing any special protective gear. 

2.  After obtaining from the Veteran a report of all sources of treatment for his prostate cancer and colon (both private and VA) and all necessary authorizations, the RO should obtain these identified records not already present in the evidence and associate them with the Veteran's claims files. 

3.  The RO should contact the SSA and request that it provide copies of the decision and medical records considered by this agency in its adjudication of the Veteran's claim for SSA benefits.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

4.  After the above development has been undertaken, the RO should provide the Veteran with the appropriate medical examination to determine his current oncological diagnoses as they relate to his prostate and colon.

The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is it at least as likely as not that the Veteran's prostate cancer was the result of in-service exposure to ionizing radiation, based on the radiation dose estimate provided by the Under Secretary of Health? 

(b.)  Does the Veteran have an oncological disease of his colon; if so, is it at least as likely as not that the Veteran's in-service exposure to ionizing radiation (based on the radiation dose estimate provided by the Under Secretary of Health) caused the oncological colon diagnosis/diagnoses?

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Afterwards, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

6.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to service connection for prostate cancer and a radiogenic disease of his colon.  If the maximum benefit sought on appeal with respect to either issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the July 2010 statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


